1                                   GENESIS   C.   STEPHENS
                384TH DISTRICT COURT, 500 E. SAN ANTONIO Ave.                  #906
2                            (915)546-2134 (915)543-3882
                               gstephens@epcounty.com
3


 4                                     May 26,        2015

5


 6   Court of Criminal Appeals                                           FILED IN
     500   E.   San Antonio Ave.     #1203                     COURT OF CRIMINAL APPEALS
 7   El Paso,     TX 79901
                                                                       MAY 2 7 2015
 8


 9   Re:    Fidencio Valdez    v.    State of Texas                  Abel Acosta, Clerk
     Appellate Cause Number:          AP-77,042
10


11          I, Genesis C. Stephens, Official Court Reporter, certify to

12   the Court that I am unable to file the reporter's record in the

13   above styled and numbered case due June 1, 2015 due to my

14   current case load.       I am currently in trial and respectfully ask

15   the Court to grant a 30-day extension of time.                     I have less than

16   a thousand pages to complete.             Thank you.

17


18                                         /s/Genesis C. Stephens
                                           Genesis C. Stephens, TEXAS CSR #7835
19                                         Expires December 31, 2015

20


21


22


23


24


25



                         GENESIS STEPHENS, OFFICIAL COURT REPORTER
                     384TH DISTRICT COURT; 500 E. SAN ANTONIO, RM. 906
                       EL PASO, TX 79901      (915)    546-2000,   EXT. 3632